Exhibit 10.24

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of March 14, 2018, (the “Agreement”), is by
and between J. Alexander’s Holdings, Inc., a Tennessee corporation (the
“Company”), and Jason S. Parks (the “Executive”).

 

WHEREAS, the Company desires to continue to employ the Executive to serve as
Vice President and Chief Information Officer of the Company and the Executive
desires to hold such positions under the terms and conditions of this Agreement;
and

 

WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:

 

1.

Employment. The Company hereby employs the Executive (directly or through a
subsidiary) and the Executive hereby agrees to continue his employment with the
Company upon the terms and subject to the conditions set forth herein.

 

2.

Term.

 

 

a)

Subject to termination pursuant to Section 9, the term of the employment by the
Company of the Executive pursuant to this Agreement (as the same may be renewed
or extended, the “Term”) will commence on the date hereof (the “Effective Date”)
and terminate on March 14, 2020.

 

 

b)

Commencing on March 14, 2020 and on each subsequent anniversary thereof, this
Agreement shall automatically renew for successive one-year periods upon all
terms and conditions herein, unless either party shall provide written notice to
the other not less than ninety (90) days prior to the expiration of the Term.
Notwithstanding any other provision of this Agreement, any non-renewal by the
Company of this Agreement shall constitute a termination by the Company without
Cause and will serve as a termination event giving rise to the Executive’s right
to receive payments pursuant to Section 9(e) as if the expiration of this
Agreement were the Date of Termination, unless employment continues after the
expiration of this Agreement on terms mutually agreed by the Company and the
Executive.

 

3.

Position. During the Term, the Executive will serve as Vice President and Chief
Information Officer of the Company performing duties commensurate with such
positions and will perform such additional duties as the Board of Directors of
the Company (the “Board”) will determine. The Executive will report to the Chief
Financial Officer of the Company. The Executive agrees to serve, without any
additional compensation, as a member of the board of directors and/or as an
officer of any subsidiary of the Company. If the Executive’s employment is
terminated for any reason, whether such termination is voluntary or involuntary,
the Executive will resign as a Company (and as a director and/or officer of any
of its subsidiaries), such resignation to be

1

 

--------------------------------------------------------------------------------

 

effective no later than the date of termination of the Executive’s employment
with the Company.

 

4.

Duties. During the Term, the Executive will devote his full time and attention
during normal business hours to the business and affairs of the Company and its
subsidiaries (the “Business”); provided, however, that the Executive will be
permitted to devote reasonable periods of time to charitable and community
activities, so long as such activities do not interfere with the performance of
the Executive’s responsibilities under this Agreement.

 

5.

Salary and Bonus.

 

 

a)

For purposes of this Agreement, the “Initial Contract Year” will mean the period
commencing on the Effective Date and ending on March 14, 2020. A “Contract Year”
will mean the Initial Contract Year and any anniversary thereof.

 

 

b)

During the Initial Contract Year, the Company or one of its subsidiaries will
pay the Executive a base salary at the rate in effect on the date hereof. Each
calendar year during the term of this Agreement, the Compensation Committee of
the Board (the “Compensation Committee”) will, in good faith, review the
Executive’s annual base salary and may increase (but not decrease) such amount
as it may deem advisable (such annual rate of salary, as the same may be
increased, the “Base Salary”). The Base Salary will be payable to the Executive
in substantially equal installments in accordance with the Company’s, or such
paying subsidiary’s, as applicable, normal payroll practices.

 

 

c)

During each fiscal year of the Company, the Executive will be eligible for a
target cash bonus based on a percentage of his then-current Base Salary to be
designated by the Compensation Committee. The Executive’s entitlement to such
cash bonus, if any, will be determined by the Compensation Committee based on
the terms of the executive bonus program then in effect, including the
Compensation Committee’s good faith determination as to whether pre-determined
performance targets of the Company have been achieved following a review of the
Company’s year-end financial statements. All such performance targets will be
determined by the Compensation Committee after consulting with Executive.

 

6.

Long-Term Incentive Awards. The Executive shall participate in any long-term
incentive awards offered to senior executives of the Company, as determined by
the Compensation Committee.

 

7.

Vacation, Holidays and Sick Leave; Life Insurance. During the Term, the
Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Contract Year be entitled to at least four (4) weeks of such vacation. During
the Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.

 

2

 

--------------------------------------------------------------------------------

 

8.

Business Expenses. The Executive will be reimbursed for all reasonable business
expenses incurred by him in connection with his employment following timely
submission by the Executive of receipts and other documentation in accordance
with the Company’s normal expense reimbursement policies.

 

9.

Termination of Agreement. The Executive’s employment by the Company pursuant to
this Agreement will not be terminated before the end of the Term hereof, except
as set forth in this Section 9.

 

 

a)

By Mutual Consent. The Executive’s employment pursuant to this Agreement may be
terminated at any time by the mutual written agreement of the Company and the
Executive.

 

 

b)

Death. The Executive’s employment pursuant to this Agreement will be terminated
upon the death of the Executive, in which event the Executive’s spouse or heirs
will receive, (i) all Base Salary and benefits to be paid or provided to the
Executive under this Agreement through the Date of Termination (as defined in
Section 9(i) hereof), (ii) any other unpaid benefits (including death benefits)
to which they are entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination (such benefits shall
be paid in accordance with the provisions of the applicable arrangements) and
(iii) the amount of any cash bonus related to any year ending before the Date of
Termination that has been earned but remains unpaid. The amounts referred to in
clauses (i) and (iii) will be paid to the Executive’s spouse or heirs in a lump
sum no later than thirty (30) days following the date of the Executive’s death,
with the date of such payment within such period determined by the Company in
its sole discretion.

 

 

c)

Disability. The Executive’s employment pursuant to this Agreement may be
terminated by delivery of written notice to the Executive by the Company (a
“Notice of Termination”) in the event that the Executive is unable, as
determined by the independent members of the Board of Directors (or any
committee of the Board comprised solely of independent directors), to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental illness that has lasted (or can reasonably be expected to last) for a
period of ninety (90) consecutive days, or for a total of ninety (90) days or
more in any consecutive one hundred and eighty (180) day-period. If the
Executive’s employment is terminated pursuant to this Section 9(c), the
Executive will be entitled to receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) any other unpaid benefits (including disability benefits) to
which he is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination (such benefits shall
be paid in accordance with the provisions of the applicable arrangements), (iii)
the amount of any cash bonus related to any year ending before the Date of
Termination that has been earned but remains unpaid, and (iv) health insurance
benefits substantially commensurate with the Company’s standard health insurance
benefits for the Executive and the Executive’s spouse and dependents through the
first anniversary of the Date of Termination; provided, however, that such
continued benefits shall terminate on the date or dates Executive receives
substantially similar coverage and benefits, without waiting period or
pre-existing condition limitations, under

3

 

--------------------------------------------------------------------------------

 

 

the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage or benefit-by-benefit basis); provided
further, that any continued health insurance benefits which are provided under
this Agreement shall run concurrently with any continuation coverage that the
Executive or the Executive’s spouse and dependents are entitled to under COBRA
and any rights (including the length of coverage) that the Executive and the
Executive’s spouse and dependents may be entitled to under COBRA shall not be
increased (or extended) due to any continued health insurance benefits which may
be provided to the Executive and the Executive’s spouse or dependents pursuant
to this Agreement. The amounts referred to in clauses (i) and (iii) will be paid
to the Executive in a lump sum no later than thirty (30) days following the date
of the Executive’s Date of Termination, with the date of such payment within
such period determined by the Company in its sole discretion.

 

 

d)

By the Company for Cause. The Executive’s employment pursuant to this Agreement
may be terminated by delivery of a Notice of Termination upon the occurrence of
any of the following events (each of which will constitute “Cause” for
termination): (i) conviction of a felony or of a crime involving
misappropriation or embezzlement; (ii) willful and material wrongdoing by the
Executive, including, but not limited to, acts of dishonesty or fraud, which
have a material adverse effect on the Company or any of its subsidiaries; (iii)
repeated material failure of the Executive to follow the direction of the
Company and its Board of Directors regarding the material duties of employment;
or (iv) material breach by the Executive of a material obligation under this
Agreement. In order for the Company to be entitled to terminate the Executive
for Cause under this Section 9(d) the following conditions must be met: (A) the
Company shall provide written notice to the Executive of the existence of a
condition described in clauses (i), (ii), (iii) or (iv) above within ninety (90)
days of the initial existence of such condition (which written notice shall
specifically identify the manner in which the Company believes the Executive has
triggered one of the conditions); (B) the Executive shall be entitled to remedy
the condition within thirty (30) days of receiving such notice; and (C) the
Executive shall have failed to remedy the condition during such period. If the
Executive’s employment is terminated pursuant to this Section 9(d), the
Executive will be entitled to receive all Base Salary and benefits to be paid or
provided to the Executive under this Agreement through the Date of Termination
(such amounts shall be paid within thirty (30) days of the Date of Termination,
with the date of such payment determined by the Company in its sole discretion),
any other unpaid benefits to which he is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination (including, without limitation, the amount of any cash bonus related
to any year ending before the Date of Termination that has been earned but
remains unpaid, with such benefits to be paid in accordance with the applicable
provisions of the applicable arrangement) and no more.

 

 

e)

By the Company Without Cause. The Executive’s employment pursuant to this
Agreement may be terminated by the Company at any time without Cause by delivery
of a Notice of Termination. If the Executive’s employment is terminated pursuant
to this Section 9(e), the Executive will be entitled to receive (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) the amount of any cash bonus related to
any year ending before the Date of Termination that has been

4

 

--------------------------------------------------------------------------------

 

 

earned but remains unpaid, (iii) an amount equal to one hundred percent (100%)
of the Executive’s Base Salary, (iv) an amount equal to one hundred percent
(100%) of the Executive’s average cash bonus paid (or earned, but not yet paid,
for the fiscal year immediately preceding the fiscal year in which the Date of
Termination occurs) to Executive in respect of the three most recent fiscal
years immediately preceding the fiscal year in which the Executive’s employment
terminates hereunder, or, if greater than such average, the bonus paid (or
earned, but not yet paid) for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs (such average or greater amount,
the “Adjusted Bonus Amount”), (v) health insurance benefits substantially
commensurate with the Company’s standard health insurance benefits for the
Executive and the Executive’s spouse and dependents for eighteen (18) months
following the Date of Termination; provided, however, that such continued
benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); provided further, that any continued health insurance
benefits which are provided under this Agreement shall run concurrently with any
continuation coverage that the Executive or the Executive’s spouse and
dependents are entitled to under COBRA and any rights (including the length of
coverage) that the Executive and the Executive’s spouse and dependents may be
entitled to under COBRA shall not be increased (or extended) due to any
continued health insurance benefits which may be provided to the Executive and
the Executive’s spouse or dependents pursuant to this Agreement; and (vi) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination (such benefits shall be paid in accordance with the
provisions of the applicable arrangements). The amounts referred to in clauses
(i) through (iv) above will be paid to the Executive in a lump sum no later than
sixty (60) days following the Date of Termination, with the date of such payment
determined by the Company in its sole discretion. As a condition to receiving
such payment, the Executive agrees to execute, deliver and not revoke a general
release in the form attached as Exhibit A.

 

 

f)

By the Executive for Good Reason. The Executive’s employment pursuant to this
Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered to the Company within two (2)
years of any of the following (each of which will constitute “Good Reason” for
resignation): (i) a material reduction by the Company in the Executive’s title
or position, or a material reduction by the Company in the Executive’s
authority, duties or responsibilities, or the assignment by the Company to the
Executive of any duties or responsibilities that are materially inconsistent
with such title, position, authority, duties or responsibilities; (ii) a
material reduction in Base Salary; (iii) any material breach of this Agreement
by the Company; or (iv) the Company’s requiring the Executive to relocate his
office location more than fifty (50) miles from Nashville, Tennessee. For
avoidance of doubt, “Good Reason” will exclude the death or Disability of the
Executive. In order for the Executive to be entitled to resign for Good Reason
under this Section 9(f) the following conditions must be met: (A) the Executive
shall notify the Company of the existence of a condition described in (i), (ii),
or (iii) within ninety (90) days of the initial existence of the condition; (B)
the

5

 

--------------------------------------------------------------------------------

 

 

Company shall be entitled to remedy the condition within thirty (30) days of
receiving such notice; and (C) the Company shall have failed to remedy the
condition during such time period. If the Executive resigns for Good Reason
pursuant to this Section 9(f), the Executive will be entitled to receive (i) all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) the amount of any cash bonus
related to any Contract Year ending before the Date of Termination that has been
earned but remains unpaid, (iii) an amount equal to one hundred percent (100%)
of the Executive’s Base Salary, (iv) an amount equal to one hundred percent
(100%) of the Adjusted Bonus Amount, (v) health insurance benefits substantially
commensurate with the Company’s standard health insurance benefits for the
Executive and the Executive’s spouse and dependents through the first
anniversary of the Date of Termination; provided, however, that such continued
benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); provided further, that any continued health insurance
benefits which are provided under this Agreement shall run concurrently with any
continuation coverage that the Executive or the Executive’s spouse and
dependents are entitled to under COBRA and any rights (including the length of
coverage) that the Executive and the Executive’s spouse and dependents may be
entitled to under COBRA shall not be increased (or extended) due to any
continued health insurance benefits which may be provided to the Executive and
the Executive’s spouse or dependents pursuant to this Agreement, and (vi) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination (such benefits shall be paid in accordance with the
provisions of the applicable arrangements). The amounts referred to in clauses
(i) through (iv) above will be paid to the Executive in a lump sum no later than
sixty (60) days following the Date of Termination, with the date of such payment
determined by the Company in its sole discretion. As a condition to receiving
such payment, the Executive agrees to execute, deliver and not revoke a general
release in the form attached as Exhibit A.

 

 

g)

By the Executive Without Good Reason. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive at any time by delivery of a
Notice of Resignation to the Company. If the Executive’s employment is
terminated pursuant to this Section 9(g), the Executive will receive all Base
Salary and benefits (including any earned but unpaid cash bonus) to be paid or
provided to the Executive under this Agreement through the Date of Termination
(such amounts shall be paid in a lump sum within thirty (30) days of the Date of
Termination, with the date of such payment determined by the Company in its sole
discretion), any other unpaid benefits to which the Executive is otherwise
entitled under any plan, policy or program of the Company applicable to the
Executive as of the Date of Termination (including, without limitation, the
amount of any cash bonus related to any year ending before the Date of
Termination which has been earned but remains unpaid, with such benefits to be
paid in accordance with the applicable provisions of the applicable arrangement)
and no more.

 

6

 

--------------------------------------------------------------------------------

 

 

h)

Following a Change in Control. If, within thirty-six (36) months following a
Change in Control, the Executive (i) is terminated without Cause, or (ii)
resigns for Good Reason (as defined and qualified in Section 9(f) above), then
the Executive will be entitled to receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) the amount of any cash bonus related to any year ending before
the Date of Termination that has been earned but remains unpaid, (iii) an amount
equal to one hundred and fifty percent (150%) of the Adjusted Bonus Amount, (iv)
an amount equal to one hundred and fifty percent (150%) of the Executive’s Base
Salary, (v) notwithstanding anything to the contrary in any equity incentive
plan or agreement, all equity incentive awards which are then outstanding, to
the extent not then vested, shall vest, (vi) health insurance benefits
substantially commensurate with the Company’s standard health insurance benefits
for the Executive and the Executive’s spouse and dependents for eighteen (18)
months following the Date of Termination; provided, however, that such continued
benefits shall terminate on the date or dates Executive receives substantially
similar coverage and benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); provided further, that any continued health insurance
benefits which are provided under this Agreement shall run concurrently with any
continuation coverage that the Executive or the Executive’s spouse and
dependents are entitled to under COBRA and any rights (including the length of
coverage) that the Executive and the Executive’s spouse and dependents may be
entitled to under COBRA shall not be increased (or extended) due to any
continued health insurance benefits which may be provided to the Executive and
the Executive’s spouse or dependents pursuant to this Agreement, and (vii) any
other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination (such benefits shall be paid in accordance with the
provisions of the applicable arrangements). The amounts referred to in clauses
(i) through (iv) above will collectively be referred to as the “Change in
Control Severance Amount.” The Change in Control Severance Amount will be paid
to the Executive in a lump sum no later than sixty (60) days following the Date
of Termination, with the date of such payment determined by the Company in its
sole discretion. The Executive agrees to execute, deliver and not revoke a
general release in the form attached as Exhibit A. Payments pursuant to this
Section 9(h) will be made in lieu of, and not in addition to, any payment
pursuant to any other paragraph of this Section 9.

 

 

i)

Date of Termination. The Executive’s Date of Termination will be (i) if the
Executive’s employment is terminated pursuant to Section 9(b), the date of his
death, (ii) if the Executive’s employment is terminated pursuant to Section
9(c), Section 9(d) or Section 9(e), the date on which a Notice of Termination is
given, (iii) if the Executive’s employment is terminated pursuant to Section
9(f), the date specified in the Notice of Resignation, (iv) if the Executive’s
employment is terminated pursuant to Section 9(g), the date specified in the
Notice of Resignation (provided that the Executive will deliver such Notice of
Resignation to the Company not less than thirty (30) days before the Date of
Termination specified therein), or (v) if the Executive’s employment is
terminated pursuant to Section 9(h), the date specified in the Notice of
Termination or the Notice of Resignation, as applicable.

7

 

--------------------------------------------------------------------------------

 

 

 

j)

For the purposes of this Agreement, a “Change in Control” will mean any of the
following events:

 

 

i.

any person or entity, including a “group” as defined in Section 13(d)(3) of the
Exchange Act, other than the Company or a subsidiary thereof or any employee
benefit plan of the Company or any of its subsidiaries, becomes the beneficial
owner of the Company’s securities having 35% or more of the combined voting
power of the then outstanding securities of the Company that may be cast for the
election of directors of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or

 

 

ii.

as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sales of all or substantially all assets
or contested election, or any combination of the foregoing transactions, less
than a majority of the combined voting power of the then outstanding securities
of the Company or any successor company or entity entitled to vote generally in
the election of the directors of the Company or a successor company or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or

 

 

iii.

during any period of two consecutive years, individuals who at the beginning of
any such period constitute the Board of Directors of the Company cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by the Company’s shareholders, of each director of the
Company first elected during such period was approved by a vote of at least
two-thirds of the directors of the Company then still in office who were
directors of the Company at the beginning of any such period.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired beneficial ownership
of more than the permitted amount of the outstanding voting securities as a
result of the acquisition of voting securities by the Company which, by reducing
the number of voting securities outstanding, increased the proportional number
of shares beneficially owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the beneficial owner of
any additional voting securities, then a Change in Control shall occur.

 

 

k)

Delay of Payment Required by Section 409A of the Code. It is intended that (i)
each payment or installment of payments provided under this Agreement will be a
separate “payment” for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) that the payments will satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-

8

 

--------------------------------------------------------------------------------

 

 

1(b)(9)(iii) (regarding the two-times, two-year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)) of the Company and (ii) that any payments to be provided
to the Executive pursuant to this Agreement are or may become subject to the
additional tax under Section 409A(a)(1)(B) of the Code or any other taxes or
penalties imposed under Section 409A of the Code if provided at the time
otherwise required under this Agreement, then such payments will be delayed
until the date that is six (6) months after the date of the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) with the Company. Any payments delayed pursuant to this Section
9(k) will be made in a lump sum on the first day of the seventh month following
the Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) and any remaining payments, if applicable,
required to be made under this Agreement will be paid upon the schedule
otherwise applicable to such payments under the Agreement. In addition, to the
extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, then such amount
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and (iii) the
right to any reimbursement or in-kind benefit is not subject to liquidation or
exchange for another benefit]  Additionally, if the period during which a
release may be considered and become effective and irrevocable in accordance
with this Agreement as a condition to the making hereunder of any payment,
begins in one calendar year (the “earlier year”) and ends in a subsequent
calendar year, then in no event shall any such payment be made in the earlier
year (and, if such payment is delayed under this sentence to the subsequent year
(and is otherwise required to be made under this Agreement), such payment shall
be made as soon as administratively practicable in the subsequent year and any
remaining payments shall continue until the expiration of the applicable payment
period provided under this Agreement. For purposes of the payment or
reimbursement of continuation health coverage under this Agreement, the Company
may treat the amounts paid by it for premiums as taxable to the Executive or
make such payments (less any required withholding) directly to the Executive to
the extent required to avoid adverse consequences to the Executive or the
Company under either Section 105(h) of the Internal Revenue Code of 1986, as
amended (the “Code”), or the Patient Protection and Affordable Care Act of 2010
as amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable) (collectively, the “PPACA”); provided,
further, that the Company

9

 

--------------------------------------------------------------------------------

 

 

may modify or discontinue the continuation coverage contemplated by this
Agreement to the extent reasonably necessary to avoid the imposition of any
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the PPACA (to the extent applicable).

 

10.

Representations.

 

 

a)

The Company represents and warrants that this Agreement has been authorized by
all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.

 

 

b)

The Executive represents and warrants that he is not a party to any agreement or
instrument which would prevent him from entering into or performing his duties
in any way under this Agreement.

 

11.

Assignment; Binding Agreement. This Agreement is a personal contract and the
rights and interests of the Executive hereunder may not be sold, transferred,
assigned, pledged, encumbered, or hypothecated by him, except as otherwise
expressly permitted by the provisions of this Agreement. This Agreement will
inure to the benefit of and be enforceable by the Executive and his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amount would still be payable to him hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.

 

12.

Confidentiality; Non-Solicitation; Non-Competition.

 

 

a)

Non-Solicitation. The Executive agrees that for a period of one (1) year after
the Date of Termination if the Executive receives a payment under Section 9(e),
Section 9(f) or Section 9(h), the Executive will not directly or indirectly
solicit, on his own behalf or on behalf of any other person or entity, the
services of any person who is an executive officer of the Company or solicit any
of the Company’s executive officers to terminate their employment or agency with
the Company, except with the Company’s express written consent.

 

 

b)

Non-competition. So long as Executive remains employed by the Company, Executive
shall not compete, directly or indirectly, with the Company. For a period of
twelve (12) months following termination of Executive’s employment with the
Company (the “Non-compete Period”) if the Executive receives a payment under
Section 9(e), Section 9(f) or Section 9(h), the Executive shall not enter into
or engage in any business that consists of a casual dining restaurant concept
whose menu is substantially similar to the Company’s menu in a geographic market
where the Company operates a restaurant at the time of the termination of the
Executive (the “Company Business”). For the purposes of this subsection (b),
Executive understands that he shall be competing if he engages in any or all of
the activities set forth herein directly as an individual on his own account, or
indirectly as a partner, joint venturer, employee, agent, consultant, officer
and/or director

10

 

--------------------------------------------------------------------------------

 

 

of any firm, association, corporation, or other entity, or as a stockholder of
any corporation in which Executive owns, directly or indirectly, individually or
in the aggregate, more than one percent (1%) of the outstanding stock; provided,
however, that at such time as he is no longer employed by the Company,
Executive’s direct or indirect ownership as a stockholder of less than five
percent (5%) of the outstanding stock of any publicly traded corporation shall
not by itself constitute a violation of this subsection (b).

 

 

c)

The parties intend that each of the covenants contained in this Section 12 will
be construed as a series of separate covenants relating to jurisdictions in
which the Company may have a restaurant, one for each state of the United
States, each county of each state of the United States. Except for geographic
coverage, each such separate covenant will be deemed identical in terms to the
covenant contained in the preceding subsections of this Section 12. If, in any
judicial proceeding, a court will refuse to enforce any of the separate
covenants (or any part thereof) deemed included in those subsections, then such
unenforceable covenant (or such part) will be deemed eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced. In the
event that the provisions of this Section 12 should ever be deemed to exceed the
time or geographic limitations, or the scope of this covenant is ever deemed to
exceed that which is permitted by applicable law, then such provisions will be
reformed to the maximum time, geographic limitations or scope, as the case may
be, permitted by applicable law. The unenforceability of any covenant in this
Section 12 will not preclude the enforcement of any other of said covenants or
provisions of any other obligation of the Executive or the Company hereunder,
and the existence of any claim or cause of action by the Executive or the
Company against the other, whether predicated on the Agreement or otherwise,
will not constitute a defense to the enforcement by the Company of any of said
covenants.

 

 

d)

If the Executive will be in violation of any provision of this Section 12, then
each time limitation set forth in this Section 12 will be extended for a period
of time equal to the period of time during which such violation or violations
occur. If the Company seeks injunctive relief from such violation in any court,
then the covenants in this Section 12 will be extended for a period of time
equal to the pendency of such proceedings, including all appeals by the
Executive.

 

13.

Confidentiality.

 

 

a)

During the Term and at any time thereafter, Executive shall not disclose,
furnish, disseminate, make available or, except in the ordinary course of
performing his duties on behalf of the Company, use any trade secrets or
confidential business and technical information of the Company, or its parent,
subsidiaries or affiliated entities without limitation as to when it was
acquired by Executive or whether it was compiled or obtained by, or furnished to
Executive while he was employed by the Company. Such trade secrets and
confidential business and technical information are considered to include,
without limitation, development plans, financial statistics, research data, or
any other statistics and plans contained in monthly and annual review books,
profit plans, capital plans, critical issues plans, strategic plans, or
marketing, real estate, or restaurant operations plans.

11

 

--------------------------------------------------------------------------------

 

 

Executive specifically acknowledges that all such information, whether reduced
to writing or maintained in Executive’s mind or memory and whether compiled by
the Company and/or Executive derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been put
forth by the Company to maintain the secrecy of such information, that such
information is and shall remain the sole property of the Company and that any
retention and use of such information during or after the termination of
Executive’s relationship with the Company (except in the course of Executive’s
performance of his duties) shall constitute a misappropriation of the Company’s
trade secrets.

 

 

b)

The above restrictions on disclosure and use of confidential information shall
not prevent Executive from: (i) using or disclosing information in the good
faith performance of his duties on behalf of the Company; (ii) using or
disclosing information to another employee to whom disclosure is required to
perform in good faith the duties of either person on behalf of the Company;
(iii) using or disclosing information to another person or entity bound by a
duty or an agreement of confidentiality as part of the performance in good faith
of Executive’s duties on behalf of the Company or as authorized in writing by
the Company; (iv) at any time after the period of Executive’s employment using
or disclosing information to the extent such information is, through no fault or
disclosure of Executive, generally known to the public; (v) using or disclosing
information which was not disclosed to Executive by the Company or otherwise
during the period of Executive’s employment which is then disclosed to Executive
after termination of Executive’s employment with the Company by a third party
who is under no duty or obligation not to disclose such information; or (vi)
disclosing information as required by law. If Executive becomes legally
compelled to disclose any of the confidential information, Executive shall (i)
provide the Company with reasonable prior written notice of the need for such
disclosure such that the Company may obtain a protective order; (ii) if
disclosure is required, furnish only that portion of the confidential
information which, in the written opinion of Executive’s counsel delivered to
the Company, is legally required; and (iii) exercise reasonable efforts to
obtain reliable assurances that confidential treatment shall be accorded to the
confidential information.

 

14.

Company Remedies. The Executive acknowledges and agrees that the restrictions
and covenants contained in this Agreement are reasonable and necessary to
protect the legitimate interests of the Company and that the services to be
rendered by him hereunder are of a special, unique and extraordinary character.
To that end, in the event of any breach by the Executive of Section 12 or
Section 13 hereof, the Executive agrees that the Company would be entitled to
injunctive relief, which entails that (i) it would be difficult to replace the
Executive’s services; (ii) the Company would suffer irreparable harm that would
not be adequately compensated by monetary damages and (iii) the remedy at law
for any breach of any of the provisions of Section 12 or Section 13 may be
inadequate. The Executive further acknowledges that legal counsel of his
choosing has reviewed this Agreement, that the Executive has consulted with such
counsel, and that he agrees to the terms herein without reservation.
Accordingly, the Executive specifically agrees that the Company will be
entitled, in addition to any remedy at law or in equity, to (i) retain any and
all payments not yet paid to him under

12

 

--------------------------------------------------------------------------------

 

this Agreement in the event of any breach by him of his covenants under Sections
12 and 13 hereunder, (ii) in the event of such breach, recover an amount equal
to the after-tax payments previously made to the Executive under Section
9(e)(iii), 9(e)(iv), 9(f)(iii), 9(f)(iv), or 9(h)(iii), 9(h)(iv), and (iii)
obtain preliminary and permanent injunctive relief and specific performance for
any actual or threatened violation of Section 12 or Section 13 of this
Agreement. This provision with respect to injunctive relief will not, however,
diminish the right to claim and recover damages, or to seek and obtain any other
relief available to it at law or in equity, in addition to injunctive relief.

 

15.

Entire Agreement. This Agreement and the equity incentive and benefit plans and
agreements referenced herein contain all the understandings between the parties
hereto pertaining to the matters referred to herein, and supersede any other
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. To the extent that any term or provision of any
other document or agreement executed by the Executive with or for the Company
during the Term of this Agreement conflicts or is inconsistent with this
Agreement, the terms and conditions of this Agreement shall prevail and
supersede such inconsistent or conflicting term or provision.

 

16.

Amendment, Modification or Waiver. No provision of this Agreement may be amended
or waived, unless such amendment or waiver is agreed to in writing, signed by
the Executive and by a duly authorized officer of the Company. No waiver by any
party hereto of any breach by another party hereto of any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
a similar or dissimilar condition or provision at the same time, any prior time
or any subsequent time.

 

17.

Notices. Any notice to be given hereunder will be in writing and will be deemed
given when delivered personally, sent by courier or facsimile (if a facsimile
number is set forth) or registered or certified mail, postage prepaid, return
receipt requested, addressed to the party concerned at the address indicated
below or to such other address as such party may subsequently give notice
hereunder in writing:

 

 

To the Executive at:

 

Jason S. Parks

3401 West End Ave

Suite 260

Nashville, Tennessee 37203

 

 

 

 

 

 

 

 

13

 

--------------------------------------------------------------------------------

 

To the Company at:

 

J. Alexander’s Holdings, Inc.

3401 West End Avenue

Suite 260

Nashville, Tennessee 37203

Attention: Chief Executive Officer

Facsimile: (615) 269-1999

 

 

With a copy to:

 

F. Mitchell Walker, Jr.

Bass, Berry & Sims PLC

150 3rd Avenue South, Suite 2800

Nashville, Tennessee 37201

Facsimile: (615) 742-2775

 

Any notice delivered personally or by courier under this Section 17 will be
deemed given on the date delivered and any notice sent by facsimile or
registered or certified mail, postage prepaid, return receipt requested, will be
deemed given on the date transmitted by facsimile or five days after post-marked
if sent by U.S. mail.

 

18.

Severability. If any provision of this Agreement or the application of any such
provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.

 

19.

Governing Law. This Agreement will be governed by and construed under the
internal laws of the State of Tennessee, without regard to its conflict of laws
principles.

 

20.

Jurisdiction and Venue. This Agreement will be deemed performable by all parties
in, and venue will exclusively be in the state or federal courts located in the
State of Tennessee. The Executive and the Company hereby consent to the personal
jurisdiction of these courts and waive any objections that such venue is
objectionable or improper.

 

21.

Headings. All descriptive headings of sections and paragraphs in this Agreement
are intended solely for convenience, and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

 

22.

Withholding. All payments to the Executive under this Agreement will be reduced
by all applicable withholding required by federal, state or local law.

 

14

 

--------------------------------------------------------------------------------

 

23.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 

24.

Expenses Incurred in Enforcing this Agreement. The Executive shall be entitled
to reimbursement of costs and expenses (including reasonable attorneys fees)
incurred by the Executive or his heirs or executors in connection with any claim
or proceeding to enforce this Agreement by Executive.

 

25.

Tax Matters. By accepting this Agreement, Executive hereby agrees and
acknowledges that neither the Company nor its subsidiaries make any
representations with respect to the application of Section 409A of the Code to
any tax, economic or legal consequences of any payments payable to the Executive
hereunder (including, without limitation, payments pursuant to Section 9 above).
Further, by the acceptance of this Agreement, the Executive acknowledges that
(i) Executive has obtained independent tax advice regarding the application of
Section 409A of the Code to the payments due to the Executive hereunder, (ii)
Executive retains full responsibility for the potential application of Section
409A of the Code to the tax and legal consequences of payments payable to the
Executive hereunder and (iii) the Company shall not indemnify or otherwise
compensate the Executive for any violation of Section 409A of the Code that may
occur in connection with this Agreement (including, without limitation, payments
pursuant to Section 9 above). The parties agree to cooperate in good faith to
amend such documents and to take such actions as may be necessary or appropriate
to comply with Code Section 409A.

 

[Signature Page Follows]

 

15

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.

 

 

J. ALEXANDER’S HOLDINGS, INC.

 

 

_/s/ Lonnie J. Stout II_____________

Name: Lonnie J. Stout II

Title:   President and Chief Executive

Officer

 

 

 

 

 

EXECUTIVE

 

 

 

__/s/ Jason S. Parks________________

Jason S. Parks

 

16

 